Citation Nr: 0120858	
Decision Date: 08/15/01    Archive Date: 08/16/01

DOCKET NO.  01-01 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Eligibility for educational assistance benefits under Chapter 
1606 (formerly Chapter 106), Title 10, United States Code.


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


REMAND

The appellant had active duty from July 1985 to December 
1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2000 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.  The appellant seeks education benefits under the 
Montgomery GI Bill Selective Reserve Education Assistance 
Program (Chapter 1606).  

REMAND

Educational benefits are available to members of the Selected 
Reserve under Chapter 1606, Title 10, United States Code.  
Specifically, an individual who after June 30, 1985, enlists, 
reenlists or extends an enlistment in the Selected Reserve 
for a period of not less than six years, or is appointed as a 
reserve officer and agrees to serve in the Selected Reserve 
for a period of not less than six years in addition to any 
other period of obligated service in the Selected Reserve 
and, before completing initial active duty for training has a 
high school diploma or its equivalent, is entitled to 
educational assistance under Chapter 1606.  10 U.S.C.A. § 
16132 (West 1991 & Supp. 2000).  

Except under specific circumstances, a reservist's period of 
eligibility under Chapter 1606 expires effective the earlier 
of the following dates: (1) the last day of the 10-year 
period beginning on the date the reservist becomes eligible 
for educational assistance; or (2) the date of separation 
from the Selected Reserve.  38 C.F.R. § 21.7550(a) (2000).  A 
period of eligibility may be extended if the individual 
applies for an extension within a prescribed time period, and 
the individual was prevented from initiating or completing a 
program of education within the applicable time period, due 
to a physical or mental disability not the result of the 
reservist's own willful misconduct, and which was incurred in 
or aggravated by service in the Selected Reserve.  38 C.F.R. 
§ 21.7551(a) (2000).

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. 
§ 5100 et seq. (West Supp. 2001)) became law.  This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  VCAA, § 7(a), 114 Stat. at 2099-2100; see 
also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).   

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  The Board notes that the appellant 
has maintained that he was in the U. S. Marine Corps Reserve 
from 1985 until his honorable discharge in July 1993, that he 
had active service during Desert Storm, and that he attended 
annual training in the reserves though 1993.  In his VA Form 
9, substantive appeal to the Board, he claims to have 
documents and certificate that tend to prove his service.  
However, a Department of Defense (DOD) information exchange 
document indicates that there was no DOD record and that the 
appellant was not in the Marines.  Additional DOD data do not 
show any reserve duty with the exception of his service from 
July to December 1985.  

It appears from information in claims folder that the 
appellant's military information records had been cross-
matched with those of another individual due to a mix-up with 
social security numbers, and thus, the appellant purportedly 
received conflicting information regarding his eligibility 
for benefits when he attempted to apply for VA educational 
assistance in the past.  

The Board notes that it does not appear that the appellant is 
participating satisfactorily in the Selected Reserve at this 
time, a requirement for eligibility as noted above.  However, 
the Board finds the record as it stands does not contain 
sufficient evidence of verification of the appellant's 
service particularly when the appellant's contentions are 
considered in this case.  Because there appears to be some 
confusion as to this appellant's social security number, as 
well as with respect to the nature and extent of his military 
service, the Board finds that further development in this 
regard is necessary as verification and proof of eligible 
service is critical to any VA claim.  This is particularly 
true given the newly restated duty to assist set forth in the 
VCAA.  

As a final matter, the Board observes that the January 4, 
2001 statement of case does not appear to be complete in that 
the page containing the reasons for the decision of the RO is 
not of record as well as the initial RO denial letter to the 
appellant.  As such, the Board is unable to determine the 
exact bases for the RO denial of the appellant's claim, and 
it is not clear that he was provided with a complete SOC or 
other document that does contain an explanation of the 
reasons for the decision.  The SOC of record includes a 
notation that in May 2000, the appellant's claim was 
considered and denied due to no DOD records or any evidence 
that the claimant was in the Marine Corps Reserve.  However, 
as noted above, there does appear to have been some confusion 
regarding the appellant's military service.  The RO should 
ensure that a copy of the complete January 2001 SOC is of 
record before the case is returned to the Board or, if 
unavailable, ensure that information is provided to the 
veteran via RO correspondence or in an SSOC as to the reasons 
for the decision in this case. 

Accordingly, this case is REMANDED for the following:

1.  The RO should attempt to verify, 
through official channels, the 
appellant's periods of military service 
including his reserve service and 
particularly any service in the Selected 
Reserve.  The RO should ask the appellant 
to submit evidence of service that he has 
in his possession, including any DD 214's 
or any other records that show that he 
was in the Selective Reserve or that 
would otherwise serve to establish his 
eligibility for VA educational 
assistance.  

2.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 1991 & 
Supp. 2001) are fully complied with and 
satisfied. 

3.  The RO should ensure that a copy of a 
complete January 2001 SOC is of record.  
If unavailable, documentation to that 
effect should be made a part of the 
record.

4.  Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on appeal 
as well as the reasons and bases for the 
decision.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).





